Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed on 10/08/2020 is hereby acknowledged.
Claims 1, 4-6, 8, 10 and 14-26 are pending and examined herein on the merits.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 10, and 14-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (USPGPUB20110277189), in view of Ashraf et al (1993 Mutation Research 302:75-82), and further in view of Lopes et al (2008 Brazilian Archives of Biology and Technology 51:27-34).

The claims are drawn to a method of breeding a eukaryote comprising introducing a protein having double-stranded DNA cleavage ability into the eukaryote or eukaryote part, rearranging DNA of the eukaryote by the protein within the eukaryote wherein the protein is a restriction enzyme that recognizes a 4-bp palindromic sequence selected from a list including MseI and AATT and TTAA, wherein the optimum temperature for the double-stranded cleavage is 25 C or more and 40C or less wherein the introducing employs an artificial method of protein introduction wherein the eukaryote is a plant, wherein the introduction brings the protein into contact with a protoplast from the plant and a method of evaluating a eukaryote having DNA that has been rearranged by a restriction enzyme by comparing the DNA before rearrangement with DNA after rearrangement and detecting a recognition sequence, wherein the introduction brings the protein into contact with a cell from the plant and a method of evaluating a eukaryote having DNA that has been rearranged by a restriction enzyme by comparing the DNA 

Kondo et al teach the introduction of restriction enzymes through particle bombardment to increase recombination frequency in plants wherein the enzymes include MseI which operates at an optimum temperature of 37 C and recognizes AATT and TTAA sites, wherein plant protoplasts are bombarded (which is an artificial introduction method) with expression cassettes and callus are re-differentiated by selecting for the trait of expressing the gene (see Examples and claims 1-3, 10-12, wherein selection and delivery are claimed), wherein the recombination is measured (see figures). To the extent that the resultant BRCA expression is an inherent property of the introduction of MseI, Kondo meets the limitations of the instant claims.  Since the level of expression appears to be dependent on the amount of MSeI present, and this property was not measured by Kondo et al, it either is an inherent feature, or given the nature of increasing recombination frequency as taught by Kondo et al, would be an obvious optimization adjustment of the enzyme.  Similarly, the amount of enzyme present is not measured by Kondo et al, but as it is expressed within the cell, would be optimized accordingly to increasing recombination frequency.  Utilizing different promoters are mentioned by Kondo et al (see 7th paragraph under restriction enzyme, for example).
Kondo et al do not teach wherein the protein is brought into contact with the cell from a plant

	Lopes et al teach the improvement of transformation efficiency similar to the method taught by Ashraf et al, but utilize PEG-mediated uptake of protoplasts (see pages 28-29 of material and methods).
	At the time of filing, several mechanisms for introducing polypeptides directly into plant protoplasts were known and commonly used including electroporation and PEG-mediated uptake as taught above.  Using restriction enzymes for cleaving DNA to increase recombination frequency was also known and taught in the prior art (See Ashraf above).  The other principles and specifics of the instant invention are taught by Kondo et al above, and the differences between Kondo et al and the instant claims were known and taught in the art as discussed.
	Given the state of the art, the disclosures by Kondo et al, Ashraf et al and Lopes et al, it would have been obvious to modify the teachings of Kondo et al to directly introduce the restriction enzyme as taught by both Ashraf et al and Lopes et al for the purposes of increasing recombination frequency as known and taught in the prior art.  It is noted that Lopes et al is cited to show that not only was PEG-mediated uptake a known method for introducing 
	No claims are allowed.
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
Applicant’s urge that “Kondo recognizes that it is still unknown whether mutant plants can be produced by a method…” and cite paragraphs 6-13 of Kondo et al (see pages 7-8 of Response filed on 10/08/2020).
This is not persuasive because the referenced sections are referring to the state of the art PRIOR to the invention by Kondo et al, and is not a statement regarding their own invention.  As highlighted by Applicants in this citation, Kondo et al state that a variety of mutant plants CAN be obtained by increasing the frequency of genetic recombination using restriction enzymes as in the instant invention, with the only difference being the delivery and expression of the restriction enzymes (see paragraph 9 of the cited Kondo reference from Applicant on page 8 of response).
	Applicants note this difference and point out that Kondo et al do not teach inducing genetic recombination by supplying a restriction enzyme from the outside of a eukaryote (see page 9 of response filed on 10/08/2020).

	Applicants urge that they first identified the problem of breeding problems by incorporating the gene into the eukaryotic genome and solving it by providing the enzyme from outside the eukaryote (see pages 9-10).
	This is not persuasive because as a first matter, this issue was identified by Kondo et al in that the recognition that transient expression was necessary since otherwise increased recombination frequencies would result in undesired effects on the plants and cells, and accordingly Kondo et al approached this by making the expression inducible by temperature.  As a second matter, the secondary reference, Ashraf et al demonstrate that direct introduction of restriction enzymes into plant cells was known in the art at the time of filing and had been successfully practiced.  One of ordinary skill in the art would have been able to recognize this as an alternative to Kondo et al’s inducible approach toward not having the restriction enzyme expressed at all times.
	Applicants urge that the Patent Office has not adequately explained why the skilled artisan would have reasonably expected that when the restriction enzyme is directly introduced into a plant cell, the restriction enzyme cleaves the genome to the extent that the genome rearrangement is promoted (see page 12 of response).
	This is not persuasive because in Ashraf et al, the reference that introduces restriction enzymes directly into the plant cell, such rearrangements occur as reported by Ashraf et al.  
	Applicants urge that simultaneous and frequent genome cleavage and repair is taught away from by Lopez et al (see pages 13-15).
	This is not persuasive because the claims do not require frequent cleavage and repair only simultaneous cleavage and repair.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,frequent cleavage and repair) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant urges that one of ordinary skill in the art would not have reasonably combined the cited references to arrive at the instant invention and that impermissible hindsight reasoning is being applied by the Examiner (see pages 14-16) and urge that Kondo is silent on the concept of cleavage and inducing repair thereby rearranging genome DNA of plant cells.

	To summarize, the use of restriction enzymes to increase recombination frequency was known in the art at the time of filing and had been successfully practiced.  The direct introduction of restriction enzymes into plant cells was known and has been successfully practiced in the prior art.  The understanding that incorporation of a restriction enzyme into the eukaryotic cell would have deleterious results and therefore transient expression was necessary for plant cell survival was known in the art at the time of filing.  The primary question, is whether or not one of ordinary skill in the art would have modified the method taught by Kondo et al by direct introduction of restriction enzymes, and the Examiner asserts that based on the teachings of Ashraf et al and Lopes et al, that this option would have been known, readily available, and a clear alternative to the temperature induced method taught by Kondo et al.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663